PER CURIAM.
The appellant challenges his conviction and habitual felony offender sentence for dealing in stolen property, asserting the following errors: (1) the trial court erred in denying the assistant public defender’s motion to withdraw; and (2) the trial court erroneously denied appellant’s motion to randomly transfer his case out of the Fourth Judicial Circuit’s “career criminal court.” On the first issue, we affirm without further elaboration. Affirmance as to the second issue is mandated by our decision in Dennis v. State, 673 So.2d 881, (Fla. 1st DCA 1996).
AFFIRMED.
MINER, WEBSTER and LAWRENCE, JJ., concur.